Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions 
Applicant’s election of Group I: claims 1-15, in the “Response to Election / Restriction Filed - 10/04/2021” is acknowledged. However, applicant did not distinctly indicated whether election is with or without traverse, and because of Applicant’s not pointing out any supposed specific errors in the restriction requirement, apropos of (MPEP § 818.01(a)), the election has been treated as an election without traverse.
This office action considers claims 1-20 are thus pending for prosecution, of which, non-elected claims 16-20 are withdrawn, and elected claims 1-15 are examined on their merits. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, and 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buhrman et al. (US 2017/0178705 A1; hereinafter Buhrman).

Regarding Claim 1, Buhrman (Fig.1A, 13A-B, and 24) teaches a magnetoresistive device comprising: 
a top electrode (101; [0051]); 
a fixed region (108; [0051]) below the top electrode (101), the fixed region (108) having a fixed magnetic state (pinned magnetic layer);
a free region (110; [0051]) below the fixed region (108), wherein the free region (110) is configured to have a first magnetic state and a second magnetic state ([0051] discloses that 110 may have a magnetization that is perpendicular to the layers or a magnetization that is parallel to the layer); 
a dielectric layer (112, [0068]) between the free region (110) and the fixed region (108);
a spin-Hall (SH) material (104; [0051]) proximate to at least a portion of the free region (110); and 
an insertion layer (106; [0051]) disposed between the SH material (104) and the top electrode (101), wherein the insertion layer (106) comprises antiferromagnetic material ([0016] discloses insertion layer is formed of Hf  which is a antimagnetic material).  
Regarding Claim 3, The device of claim 1, Buhrman ([0016]) discloses wherein the SH material comprises at least one of platinum, beta- tungsten, tantalum, palladium, hafnium, gold, an alloy including gold, an alloy including bismuth and selenium, an alloy including copper, an alloy including manganese, iridium, selenium, or one or more combinations thereof ([0016] teaches Pt material).  
Regarding Claim 4, The device of claim 1, Buhrman ([0025], and [0027]) discloses wherein the insertion layer has a thickness less than or equal to approximately 2.0 nm ([0025] discloses the thickness to be less than 1 nm which overlaps the claimed range).  

2.	Claims 8, 12-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 20190066747 A1; hereinafter Lee).
Regarding Claim 8, Lee (Figs.1B; [0031]) discloses a magnetoresistive device comprising: 
a fixed region (110) having a fixed magnetic state; 
a free region (150) configured to switch between a first magnetic state and a second magnetic state; 
a dielectric layer (140) between the free region (150) and the fixed region (110); 
a spin-Hall (SH) material ([0085]-[0086] discloses that 100A’ are described in the context of an SO torque memory which is due to Spin Hall effect; also see abstract) proximate to at least a portion of the free region (150); 
a cap region (104) above the fixed region (110);
a transition layer (130) between the dielectric layer (140) and the fixed region (110); and 
at least one insertion layer (120A) adjacent to the cap region or the transition layer, wherein the at least one insertion layer comprises antiferromagnetic material ([0019]; Hf).  
Regarding Claim 12, The device of claim 8, Lee (abstract and [0006]) discloses wherein a current flowing in a first direction through the SH material switches the free region to the first magnetic state, and wherein a current flowing in a second direction switches the free region to the second magnetic state.  
Regarding Claim 13, The device of claim 8, Lee ([0026]) discloses wherein the fixed region (110) includes a synthetic antiferromagnetic structure (SAF).  
Regarding Claim 15, The device of claim 8, Lee ([0026]) further including a reference layer (110 and 130 are each multilayers which have for instance a multilayer comprising Cobalt which is interpreted as the reference layer) between the transition layer and the dielectric layer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Buhrman in view of Jung et al. (US 2019/0074041 A1; hereinafter Jung).
Regarding Claim 2, Buhrman as applied in claim 1. does not particularly discloses wherein the insertion layer comprises manganese.
Jung ([0007]) in a related art discloses wherein the insertion layer comprises manganese.
.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Buhrman in view of Apalkov (2015/0097159 A1; hereinafter Apalkov).
Regarding Claim 5, Buhrman as applied in claim 1. Buhrman does not particularly disclose wherein the insertion layer is a first insertion layer and the device further comprises a second insertion layer.  
Apalkov (Fig.5) discloses in a related art a device having multiple insertion layers in different positions.
Therefore it would have been obvious in the art before the filling of the application to have multiple insertion layers as taught by Apalkov to enhance a switching of the magnetization direction of the ferromagnetic layer by the spin transfer torque effect. 
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Buhrman in view of Apalkov in further view of Lee.

Regarding Claim 6, Buhrman in view of Apalkov as applied to claim 5, they do not disclose having a transition layer between the dielectric layer and the fixed region; a cap region between the fixed region and the top electrode; and wherein, the first insertion layer, the second insertion layer, or both, are in contact with the cap region or the transition layer.  

a cap region (104) on the fixed region (110); wherein, the first insertion layer (120A), is in contact with the cap region or the transition layer (130).
Therefore it would have been obvious in the art before the filling of the application to have a transition layer between the dielectric layer and the fixed region; a cap region between the fixed region and the top electrode; and wherein, the first insertion layer, the second insertion layer, or both, are in contact with the cap region or the transition layer to fix the magnetization of the reference layer (Lee [0003]).

Regarding Claim 7, Buhrman in view of Apalkov in view of Lee as applied in claim 6. Apalkov (Fig.5; [0063]-[0064]) discloses a third insertion layer (Apalkov teafhes multiple insertion layers 228, 229, 230 and 231 in different locations) in contact with the cap region or the transition layer. 

5.	Claim 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Jung et al. (US 2019/0074041 A1; hereinafter Jung).

Regarding Claim 9. Lee as applied in claim 8. Lee does not particularly discloses wherein the insertion layer comprises manganese.
Jung ([0007]) in a related art discloses wherein the insertion layer comprises manganese.

Regarding Claim 10, Lee in view of Jung as applied in claim 9. Jung ([0007]) discloses wherein the insertion layer further comprises iridium or platinum.  
Therefore it would have been obvious in the art before the filling of the application to have insertion layer comprising iridium or platinum as taught by Jung since these materials blocks crystallinity that is transferred from nearby layers.  

Regarding Claim 11, Lee in view of Jung claim 10, Lee ([0029]) discloses wherein the insertion layer (120A) has a thickness less than or equal to approximately 2.0 nm (4-10 angstrom which is overlapping the claimed range).  

6.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Apalkov.
Regarding Claim 14, Lee as applied in claim 8, Lee does not particularly disclose wherein the at least one insertion layer is a first insertion layer and the device further comprises a second insertion layer adjacent to the cap region or the transition layer.  
Apalkov (Fig.5; [0063]-[0064]) discloses in a related art a device having multiple insertion layers in different positions.
Therefore it would have been obvious in the art before the filling of the application to have multiple insertion layers as taught by Apalkov to enhance a  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAJAR KOLAHDOUZAN whose telephone number is (571)270-5842. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 5712721864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        November 17, 2021